NOTICE OF ALLOWABILITY/REASONS FOR ALLOWANCE
This is a notice of allowability with reasons for allowance addressing applicant’s response 03 June 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 19 and 20 are pending. 
Claims 16-18 are cancelled.

Allowable Subject Matter
Claims 1-15, 19 and 20 are allowed.

Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance - the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the following:
Per independent claim 1, the first layer with the first and second embossed surface portions, the flat surface portion between the embossed portions that is below the top surface of the embossed surface and the first layer being a non-woven fabric.
Per independent claims 8, 19 and 20, in addition to the language common with independent claim 1, the removable liner on the bottom surface of the first layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

For the above reasons, the following is the final status of the claims:
Claims 1-15, 19 and 20 are allowed; and 
Claims 16-18 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649